Judgment Supreme Court, New York County (Budd G. Goodman, J.), rendered October 10, 2002, convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
While it appears that defendant served a pro se motion for assignment of new counsel upon the People, the record does not establish that defendant ever filed that motion with the court. Even assuming that defendant filed the motion, he abandoned it by failing to call the court’s attention to the fact that the motion remained unresolved, having had the opportunity to do so at the subsequent guilty plea and sentencing proceedings (see e.g. People v Brimage, 214 AD2d 454 [1995], lv denied 86 NY2d 732 [1995]). In any event, the record clearly establishes that defendant received effective assistance of counsel in connection with his guilty plea (see People v Ford, 86 NY2d 397, 404 [1995]), and that the motion was patently meritless. Concur—Williams, J.P., Marlow, Gonzalez, Sweeny and Catterson, JJ.